DeNT, Judge,

(dissenting) :

I must dissent in this case. The bill was taken for confesed as to Minerva Leach. She never appeared in the cause except to make an exception to a commissioner’s report, which was sustained in her favor. So the cause in all other respects stands on bill taken for confessed. On the 21st day of February, 1899, a decree was entered against The Parkersburg National Bank for the sum of $2,965.42, to be paid to Levin Smith, special receiver, to be distributed in certain proportions among a large number of creditors of Thompson Leach, deceased, and if collected and so distributed Minerva Leach was to have credit therefor on a large debt decreed against her. There was no decree in her favor against The Parkersburg National Bank, and she was only collaterally interested in such decree, while > the plaintiff and all the other creditors of Thomas Leach, deceased, were directly interested therein.
On the 29th day of April, 1899, another order was entered in the cause awarding execution against The Parkersburg National Bank for the sum aforesaid. The cause was continued on the docket for a final distribution of the funds and for the future report of the special receiver.
■ On the 5th day of March, 1900, the Parkersburg National Bank filed its notice of error in the decree of the cause, which it had given to the plaintiffs, the parties at whose instance the decree was entered against it. The motion to correct the decree was then submitted to the court, who took it under advisement.
On the 21st day of June, 1900, the court entered another decree reciting that “This cause came on again this the 21st day of June, 1900, to be further heard upon the papers formerly read and proceedings hereinbefore had, the notice duly executed on the plaintiff that the Parkersburg National Bank would! move the court to set aside the decree of February 23, 1899, the motion in accordance with said notice and was argued by counsel.”
Then the court proceeded among other things to set aside the former decree in so far as the Parkersburg National Bank was concerned, and recommitted the cause to a cimmissioner with instructions as to the extent of his inquiry. Is this such a final decree as is appealable ? The court still had jurisdiction *131of the cause, and it now merely enters an order setting aside a former decree without adjudicating the principles of the cause and refers the same to a commissioner. This order neither settles the principles of the cause nor is it final, but is purely interlocutory. Woods v. Harmison, 41 W. Va. 376; (23 S. E. R. 560); Laidley v. Kline, 21 W. Va. 21; Kanawha Lodge v. Swann, 37 W. Va. 176. An order setting aside a former decree in a cause is not appealable unless it settles the principles of the cause or is final. The decree set aside may be reinstated by the court on further hearing, and thus any necessity for an appeal be obviated. This order being interlocutory and not appealable, and Minerva Leach having made no motion to set aside the final decree dismissing the bill as stated in Judge_ BraNNON's opinion, cannot appeal therefrom. Hence her appeal should be dismissed as improvidently awarded. But admitting such decree to be appealable, as to this appellant, it is on a bill taken for confessed. The decree was entered in a pending cause in which appellant was summoned, but • never appeared. There has been no litigated questions between her and any other party to the suit. So far as she is concerned, all decrees have been entered on bills taken for confessed. It is said, however, that there was a notice given in this cause. Not by her nor to her. Nor is she in any way a party to the notice or bound thereby. She cannot appeal from the notice, because she is in no sense a party to it. Only parties to a suit or motion can appeal therefrom. Miller v. Rose, 21 W. Va. 291; Supervisors v. Garrill, 20 Grat. (Va.) 484. In Midkiff v. Lasher, 27 W. Va. 439, parties to the notice appealed. Bock v. Bock, 24 W. Va. 586; Forest v. Stephens, 21 Id. 316. Minerva Leach not being a party to the notice is not in position to appeal, but the decree stands so far as she is concerned as though no notice had been given, and that is on bill taken for confessed, and if it were a final decree, instead of being interlocutory, she could not appeal therefrom until she has given notice to set the decree aside and had such motion overruled under chapter 134, Code. Watson v. Wigginton, 28 W. Va. 533; Steenrod v. Railroad, 25 W. Va. 133. Nor was she entitled to be made a party to the notice given by the bank. She was a co-defendant, has never appeared in the case, has no decree against the bank, and is only collaterally interested ¿n pueh .decree. Nor does the pleadings being the bill alone *132justify any decree or litigation between co-defendants. Where tbe bill does not entitle the plaintiff to relief, no relief can be granted to one defendant against another. Worthington v. Staunton, 16 W. Va. 208; Vance v. Evans et al., 11 W. Va. 342. If she had been served with notice, she could not have resisted the motion of the bank without filing an answer in the nature of a cross-bill or an original bill seeking affirmative relief against the bank. Therefore she could neither resist the setting aside of the decree nor the dismission of the bill as to the bank, for she had no such legal interest in the contest between the plaintiff and her co-defendant as entitled her under the pleadings as they existed at the time the decree was entered to set up any claim against her co-defendant, or to object to the dismission of the bill as to such defendant. If she had filed a cross-bill or an answer in the nature of a cross-bill, uniting in the prayer of the bill and the decree against the bank had been in her favor, her position would have been entirely different. She did neither. She did not even appear in the suit, and she is not in position to object to the setting aside of the erroneous decree against the bank, or to resist the dismission of the bill as to the bank. Such being her legal position, she is not entitled to notice of the bank’s motion under section 5, chapter 134, Code. It may be she may have some interest adverse to the bank, but it has not been presented by the pleadings in such manner as to make her an “opposite party” to the bank within the just and legal signification of the terms as used in such section. To make her such opposite party, she must not only have a claim against the bank, but such claim must have been presented by her and be litigated and adjudicated between her and tire bank by such decree. Persons collaterally interested are not even entitled to be made parties to a suit. Mitchel v. Chancellor, 14 W. Va. 22. So the interest of the party in a decree must be direct and not collateral before such party is entitled to attack it. The language of section 5, shows the purpose of its enactment and plainly makes evident that the interest of a party in a decree must be direct before such party is entitled to a notice of a motion to correct such decree. It is as follows: “The court in which there is a judgment by default, or a decree on a bill taken for confessed, or the Judge of said court in the vacation thereof, may on motion reverse such judgment or de*133cree for any error for which an appellate court might reverse it, if the following section was not enacted and give such judgment or decree as ought to be given.” “Every motion under this chapter shall be after reasonable notice to the opposite party, liis agent or attorney in fact, or at law, and shall be within five years from the date of the judgment or decree.” By opposite party is meant the party who would have occupied the position of appellee in case of an appeal by the party aggrieved prior to the enactment of this section. In this case, it would have been the plaintiff at whose instance and suit the decree was entered, and not a co-defendant who has not appeared, made any defense or sought any relief. This is so plain from the evident purpose, object and language of the statute that it seems a useless waste of words to exemplify or explain the meaning thereof, and it does not justify an appeal to the constitution to augment or expound such.meaning beyond the plain expression of its terms.
To throw down the bars in this manner is to destroy the evident intention of the statute to supply a mere substitute for an appeal and open wide the field for endless litigation to.parties not legally interested in the decree. Suppose the bank had appeared before the original decree, demurred to the bill and it had been dismissed as to the bank, could this co-defendant who had never appeared in the cause have afterwards moved to set aside the decree dismissing the bill as to the bank and on her motion overruled, have appealed to this Court? Would not this Court have promptly held that she hand no such legal interest in the decree as entitled her to appeal, and that such decree did not injure her, or preclude her rights to the assertion of any just claim or remedy she might have against the bank ? Is not this precisely the same condition she is in now? She has lost no legal right or remedy by the decree of which she complains. Nor is the adjudication between her and the bank, for she had no litigation with the bank. I-Iow different is it with the illegal decree this day made by this Court, for which the aid of limitation, five years from the date of the erroneous decree entered against the bank, ending on this day, it forever precludes the bank from getting rid of a decree except by payment which the circuit court that entered it has determined to be erroneous and unjust. As between the plaintiffs who had notice and the de*134fendant bank, the decree is not void, but it is valid, for it was not a joint decree either against or in favor of Mrs. Leach. Hence, it is improper to avoid such decree in so far as the plaintiffs are concerned, for they having notice thereof are bound by it. Vance Shoe Co. v. Haught, 41 W. Va. 275. Plaintiffs have no grounds of appeal and do not appeal. Mrs. Leach claims the right of appeal solely from the-want of notice. Her interest and the plaintiff’s are not identical, and she is in no wise injured by setting aside of a decree erroneously entered at the instance of the plaintiffs, for she is not thereby deprived of any legal right or claim she may have against the bank. I look upon the decree entered by this Court against the bank as a great, grievous and irremediable wrong in an appeal case in which a co-defendant with whom the bank has had no litigation is the appellant, and the plaintiffs are the appellees.
The appeal should be dismissed as improvidently awarded.